Citation Nr: 1234088	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2010, the Veteran testified before the undersigned at a Board hearing. A transcript of the hearing has been associated with the claims file.

In December 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In addition to his diagnosis of asthma, the January 2011 VA examiner also diagnosed the Veteran with sarcoidosis, which he opined was not related to the Veteran's asthma.  Based on this evidence, the Board finds that the issue of entitlement to service connection for sarcoidosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's currently demonstrated asthma had its onset in service.

2.  Major depressive disorder has its onset in service.



CONCLUSIONS OF LAW

1.  The currently demonstrated asthma was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

2.  Major depressive disorder was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for asthma and an acquired psychiatric disorder.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Asthma

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137.

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.

The Veteran contends that his currently demonstrated asthma pre-existed his military service, and was aggravated therein.

Service treatment records show that in a June 1972 pre-service report of medical history, the Veteran indicated that he had hay fever, but also indicated that he did not have asthma.  He also indicated that he had been rejected for military service in the past because he thought he had asthma, but he did not.  The report of medical examination completed at that time indicates that his lungs and chest were evaluated as normal, and there was no indication of asthma or any other related respiratory disability being present at that time.  Accordingly, the presumption of soundness applies.

During service in November 1972, the Veteran complained of chest pain and shortness of breath.  He indicated that his symptoms, to include coughing, occurred with exercise and inhalation of dust, bug spray, and household spray.  The impression was asthma versus hay fever, and a contemporaneous clinical entry revealed that the Veteran had had asthma all his life.  No wheezes were reported.  The impression was mild bronchitis.  Treatment records from January and August 1973 reveal complaints of chest pain and difficulty breathing.  Intermittent asthma was diagnosed.  Records from November 1973 to April 1974 show continued treatment for asthma and it was indicated that the Veteran's asthma was exacerbated by exercise.  His discharge examination report noted a history of asthma.  

A post-service, January 1977 VA examination report shows complaints of asthma with frequent spastic coughing and clear sputum.  The Veteran reported using Primatene tablets and spray inhalers.  The diagnosis was asthma, bronchial, acute and chronic.  

Private hospital records from January 1978 to November 1980 show treatment for asthma.  A November 1979 hospital admission record revealed that two years prior, the Veteran's asthma attacks began to increase in severity.  A psychical examination in September 1985 noted expiratory wheezing and a history of asthma.  February and December 1986 records show treatment for bronchial asthma and a drug overdose.  Private records from October 1988 to September 1989 show treatment for asthma. 

During a May 1988 RO hearing, the Veteran reported a childhood history of asthma.  He also reported that he received treatment for asthma soon after discharge. 

VA hospital records from May 1987 to April 1988 show treatment for asthma.  A December 1989 private physician's report indicates that the Veteran had received treatment for bronchial asthma since January 1989.  VA treatment records from 1991 to the present show continued treatment for asthma, to include a recent diagnosis of pulmonary sarcoidosis.  

Although service treatment records and post-service evidence of record show that the Veteran reported having asthma prior to his entrance into active military service (all his life), the Board notes that there is no documentary evidence of any pre-service treatment for asthma or any related respiratory disorder to support the Veteran's allegations.  Accordingly, the Board finds that the clear and unmistakable evidence does not demonstrate that the Veteran's asthma existed prior to his active military service, and the presumption of soundness is not rebutted.  As such, the claim becomes one for normal service connection.  Wagner.

As noted above, service treatment records show that the Veteran was diagnosed with and treated for asthma in service, and at the time of his discharge examination, it was noted that he had a history of asthma.

Post-service treatment records from 1977 to the present show that the Veteran has continued to be treated for asthma, and that he was also diagnosed with sarcoidosis as early as 1979.  See treatment records from the North Mississippi Medical Center dated November 1979.

The Veteran was afforded a VA examination in January 2011.  He reported at that time that he had suffered from asthma all his life, including during military service and after.  He also reported that he was diagnosed with sarcoidosis in 1984.  The examiner noted that the Veteran had trouble giving accurate information and that he did not respond well to questions.  He also noted that the Veteran's history regarding his asthma changed throughout the examination.  

After physical examination and review of respiratory testing performed in October 2009, and November and December 2010, the examiner diagnosed the Veteran with asthma and sarcoidosis.  The examiner opined that the Veteran's asthma pre-existed his military service and was not permanently worsened by service beyond its natural progression.  However, this opinion appears to be based entirely on the Veteran's reports that he had asthma all his life.  The examiner does not indicate that there is any other evidence that led him to the conclusion that the Veteran's asthma pre-existed his military service.  A bare transcription of lay history, unenhanced by additional comment by the transcriber is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, the Board finds that the opinion lacks probative value.

The medical evidence documents a current diagnosis of asthma.  The service treatment records document treatment for asthma in service.  The Board also notes that the Veteran has reported in statements and during examinations that he suffered from asthma before, during and after service.  He is competent to report the specifics of his disability, and his reports are supported by the findings that he has a current diagnosis of asthma.  These statements provide competent evidence of asthma during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document treatment for asthma or any other respiratory disorder for approximately five years after service.  Furthermore, the January 2011 VA examiner did not find that the Veteran's current asthma or sarcoidosis was related to service.  However, as noted above, the Board has found that the VA examiner's opinion lacks probative value.  Overall, the Board finds that the evidence is in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


Acquired Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder related to his active military service.

Service treatment records from January and August 1973 reveal complaints of nervousness, associated with asthma.  A nervous disorder was diagnosed, and Librium was prescribed.

A January 1974 service psychiatric evaluation report noted anxiety, paranoid behavior, seclusiveness, unauthorized absence, and a generalized inability to cope with his environment.  The clinician reported that the Veteran had severe schizoid personality disorder, and recommended administrative separation from service due to unsuitability.  A February 1974 statement submitted by a commanding officer reported that the Veteran was an immature and irresponsible individual who required continual close supervision.  At the time of his discharge examination in April 1974, he had a normal psychiatric evaluation, and there was no psychiatric disability diagnosed.

A post-service, January 1977 VA examination report shows complaints of nervousness and asthma.  Examination findings revealed that the Veteran was mildly nervous, attributable to an acute asthma attack and was oriented, cooperative, coherent and relevant.  The examiner noted no evidence of a mood disorder or thought disturbance.  The examiner diagnosed a nerve condition with no objective findings on examination. 

Private hospital records from January 1978 to November 1980 show treatment for depression.  A history of passive aggressive character disorder was reported in January 1978.  Clinical records from May 1984 indicated treatment for an attempted suicide.  Private psychiatric records from August and September 1984 reveal diagnoses of adjustment disorder with depressed mood, and mixed personality disorder.  Private psychiatric records from September to November 1985, show treatment for borderline personality disorder.  

During a May 1988 RO hearing, the Veteran's spouse indicated that six or seven months prior to service, she noticed nervous problems in the Veteran.  However, the Veteran reported that he first began to experience psychotic problems during service.

VA hospital records from May 1987 to April 1988 show treatment for atypical depression and mixed personality disorder, as well as treatment for adjustment disorder with depressed mood, ethanol and cannabis abuse, a mixed personality disorder with narcissistic features, and a borderline and antisocial personality disorder.  A September 1989 psychiatric examination record shows a diagnosis of mixed substance-induced mood disorder; borderline personality disorder with sociopathic features. 

VA treatment records from 1991 to the present show ongoing psychiatric treatment.  Notably, in a March 2009 statement, the Veteran's VA psychiatrist noted that he had been treating the Veteran since 2006 for major depressive disorder and a personality disorder.  The doctor opined that the Veteran's psychiatric issues, more likely than not, stemmed from his time in the service.

In a September 2010 statement, J.D., MD, a psychiatrist at the VA Medical Center in Chicago, indicated that the Veteran was hospitalized in the inpatient psychiatric unit for suicidal and homicidal thoughts, in the context of depression, and serious sleep disturbances.  He also noted that the Veteran had demonstrated key features of PTSD, since his mother's death in 1974 while he was serving in the Marines.  The doctor opined that the Veteran's symptoms more likely than not stemmed from the traumatic experience of the death of his mother while he was serving in the Marines in 1974.

The Veteran was afforded a VA examination in January 2011, in accordance with the Board's December 2010 remand directives.  The examiner diagnosed major depressive disorder and a borderline personality disorder, and opined that it is less likely than not that the Veteran's current psychiatric disability is etiologically related to military service.  

The evidence of record shows that the Veteran has been diagnosed numerous times during the pendency of the appeal with personality disorders.  As a personality disorder is not a disease for which service connection may be granted, the Board concludes that any claim of entitlement to service connection for a personality disorder cannot be granted as a matter of law.  See 38 C.F.R. § 3.303(c) (2007); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, the evidence of record shows that he has also been treated on numerous occasions for symptoms of depression, and diagnosed with an adjustment disorder with depressed mood, depression, and most recently, major depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

The medical evidence documents a current diagnosis of a psychiatric disorder, namely major depressive disorder.  The service treatment records document treatment for psychiatric symptoms in service.  Two VA psychiatrists have provided opinions that the Veteran's current psychiatric symptoms are related to his active military service.  The Board also notes that the Veteran has reported in statements and during examinations that he suffered from psychiatric issues in service and after his discharge.  He is competent to report the specifics of his disability, and his reports are supported by the findings that he has a current diagnosis of a psychiatric disorder, and the positive nexus opinions of the March 2009 and September 2010 VA psychiatrists.  These statements provide competent evidence of a psychiatric disorder during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document treatment for a psychiatric disorder for a few years after service.  Furthermore, the January 2011 VA examiner opined that the Veteran's disorder is not related to his active military service.  However, the Board finds that the evidence is in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).
ORDER

Service connection for asthma is granted.

Service connection for major depressive disorder is granted.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


